
	

113 HR 4866 IH: Lesser Prairie Chicken Voluntary Recovery Act of 2014
U.S. House of Representatives
2014-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4866
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2014
			Mr. Mullin (for himself, Mr. Lucas, Mr. Neugebauer, Mr. Thornberry, Mr. Cole, Mr. Tipton, Mr. Lankford, Mr. Flores, Mr. Pearce, Mr. Huelskamp, and Mr. Bridenstine) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To reverse the Department of the Interior’s listing of the lesser prairie chicken as a threatened
			 species under the Endangered Species Act of 1973, to prevent further
			 consideration of listing of such species as a threatened species or
			 endangered species under that Act pending implementation of the Western
			 Association of Fish and Wildlife Agencies’ Lesser Prairie-Chicken
			 Range-Wide Conservation Plan and other conservation measures, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the Lesser Prairie Chicken Voluntary Recovery Act of 2014.
		2.Implementation of Lesser Prairie-Chicken Range-Wide Conservation Plan and other conservation
			 measures
			(a)Prohibition on treatment as threatened or endangered species
				(1)In generalNotwithstanding any prior action by the Secretary of the Interior, the lesser prairie chicken shall
			 not be treated as a threatened species or endangered species under the
			 Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) before January 31,
			 2020.
				(2)Prohibition on proposalOn and after January 31, 2020, the lesser prairie chicken may not be treated as a threatened
			 species or endangered species under the Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.) unless the Secretary publishes a determination, based
			 on the totality of the scientific evidence, that conservation (as that
			 term is used in that Act) under the Range-Wide Plan and the agreements,
			 programs, and efforts referred to in subsection (b) has not achieved the
			 conservation goals established by the Range-Wide Plan.
				(b)Monitoring of progress of conservation programsThe Secretary shall monitor and annually report to the Congress on progress in conservation of the
			 Lesser Prairie Chicken under the Range-Wide Plan and all related Candidate
			 Conservation Agreements and Candidate and Conservation Agreements With
			 Assurances, other Federal conservation programs administered by the United
			 States Fish and Wildlife Service, the Bureau of Land Management, and the
			 Department of Agriculture, State conservation programs, and private
			 conservation efforts.
			(c) DefinitionsIn this section:
				(1)Candidate Conservation AgreementsEach of the terms Candidate Conservation Agreement and Candidate and Conservation Agreement With Assurances means, respectively, such an agreement referred to in—
					(A)the Announcement of Final Policy for Candidate Conservation Agreements with Assurances published by
			 the Department of the Interior and the Department of Commerce on June 17,
			 1999 (64 Fed. Reg. 32726); and
					(B)sections 17.22(d) and 17.32(d) of title 50, Code of Federal Regulations.
					(2)Range-Wide PlanThe term Range-Wide Plan means the Lesser Prairie-Chicken Range-Wide Conservation Plan of the Western Association of Fish
			 and Wildlife Agencies, as endorsed by the United States Fish and Wildlife
			 Service on October 23, 2013, and published for comment on January 29, 2014
			 (79 Fed. Reg. 4652).
				
